Order entered February 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00916-CR
                                      No. 05-13-00917-CR

                              WILSON DON DAYE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-61748-K, F08-52182-K

                                           ORDER
       The Court REINSTATES the appeals.

       On January 9, 2014, we ordered the trial court to make findings why appellant’s brief has

not been filed. We ADOPT the findings that: (1) appellant desires to pursue the appeals; (2)

appellant is indigent and is represented by court-appointed counsel Nanette Hendrickson; (3) Ms.

Hendrickson’s explanation for the delay in filing appellant’s brief is her workload; and (4) Ms.

Hendrickson requested thirty days from the February 3, 2014 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by MARCH 11, 2014.


                                                      /s/   LANA MYERS
                                                            JUSTICE